Citation Nr: 9929606	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-30 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a right hand 
disorder.

3.  Entitlement to service connection for a bilateral elbow 
disorder.

4.  Entitlement to service connection for back disorder.

5.  Entitlement to service connection for a right foot 
disorder.

6.  Entitlement to service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from August 1981 to 
November 1981, and from November 1984 to October 1986.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Nashville, Tennessee 
(hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between any 
bronchitis shown and service.

2.  There is no medical evidence of record that the appellant 
currently has chronic bronchitis, a right hand disorder, a 
bilateral elbow disorder, a back disorder, a right foot 
disorder, and a right knee disorder.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
bronchitis, a right hand disorder, a bilateral elbow 
disorder, a back disorder, a right foot disorder, and a right 
knee disorder are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The appellant's service entrance examination in June 1984 
reported no abnormalities of the respiratory or 
musculoskeletal systems.  In January 1985, the appellant 
complained of difficulty with breathing with a cold and gave 
a history of bronchitis.  The diagnosis was upper respiratory 
infection.  In February 1985, the appellant incurred a soft 
tissue contusion to the right dominant metacarpophalangeal 
joints of the 3rd and 4th fingers.  X-rays were negative for 
evidence of fracture or dislocation.  There after, the 
appellant complained of his right foot hurting later that 
month.  The impression was "[c]allous [b]uildup."  In June 
1985, the appellant complained of right elbow pain after 
throwing a ball.  Thereafter, the appellant complained of low 
back pain.  The examiner commented that the appellant 
"possibly strained muscle."  In July 1985, the appellant 
reported that he injured his right elbow while running the 
confidence course.  The assessment was ulnar neuritis.  
Thereafter, it was noted that the left (sic) elbow had 
improved, with no swelling or radiculopathy.  In September 
1985, the appellant complained of low back pain after 
lifting.  The assessment was lower back muscle strain.  In 
October 1985, the appellant complained of knee pain after a 
direct force to the medial condyle.  The assessment was 
contusion.  In May 1986, the appellant was involved in a 
motor vehicle accident and incurred contusions to the right 
knee and ankle.  X-rays that month showed an accentuation of 
bronchovesicular markings and bronchial wall cuffing that was 
compatible with chronic bronchitic changes.  The appellant 
complained of chest pain in June 1986.  The assessment was 
upper respiratory infection.  The appellant's service 
separation examination conducted in September 1986, found no 
respiratory or musculoskeletal abnormalities.  

Subsequent to service discharge, medical records dated in 
1991 reported a history of life long asthma and occasional 
back soreness.  Asthma was shown in 1991, and wheezes were 
noted on physical examinations in 1993, 1995, 1998.  In 
September and October 1997, the appellant complained of 
blisters on his hands and feet.  In October 1997, bronchitis 
and an asthmatic flare-up were reported.  In May 1998, the 
appellant's hands were noted as blistered, secondary to sun 
exposure.  Physical examinations conducted in 1991, 1993, 
1995, and 1998, found no abnormality of the musculoskeletal 
system.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  The appellant has the burden to bring evidence to 
render plausible the existence of the disability for which he 
is claiming service connection in order to establish a well-
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.").  

The medical evidence of record fails to show the existence of 
a current right hand disorder, a bilateral elbow disorder, a 
back disorder, a right foot disorder, and a right knee 
disorder.  Although x-rays in service suggested findings 
indicative of chronic bronchitic changes, chronic bronchitis 
has not been shown, nor has the singular reported episode of 
bronchitis subsequent to service discharge been associated to 
the appellant's active military duty.  Accordingly, the 
appellant's claims of entitlement to service connection for 
bronchitis, a right hand disorder, a bilateral elbow 
disorder, a back disorder, a right foot disorder, and a right 
knee disorder are not well grounded, and service connection 
for these disorders is not warranted.


ORDER

The claims of entitlement to service connection for 
bronchitis, a right hand disorder, a bilateral elbow 
disorder, a back disorder, a right foot disorder, and a right 
knee disorder are denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

